UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LEONARDO SERRANO TORRES,

                                        Plaintiff,                        18 Civ. 330 (PAE)
                         -v-                                             18 Civ. 7252 (PAE)

 TEN WESTSIDE CORP. et al.,                                                    ORDER

                                        Defendants.


 CARLOS ENRIQUE TOJ OVALLE,

                                        Plaintiff,
                         -v-

 TEN WESTSIDE CORP. et al.,

                                        Defendants.

PAUL A. ENGELMA YER, District Judge:

        On October 24, 2019, the Court directed the parties in these consolidated cases to submit

a separate joint pretrial order for each case by November 8, 2019. Dkt. 56. The Court "directed

[the parties] to the Court's Individual Rules regarding the submission ofjoint pretrial orders and

associated pretrial filings." Id.

        The Court's Individual Rule 5(8) sets forth "Required Pretrial Filings" for all cases. The

Rule provides that "[ eJach party shall file and serve with the joint pretrial order: (i) [i]n all

cases, motions ... in limine; (ii) [i]n all cases where a party believes it would be useful to the

Court, a pretrial memorandum of law; ... (iv) [i]n non-jury cases, proposed findings of fact and

conclusions of law. The proposed findings of fact should be detailed and should include

citations to the proffered trial testimony and exhibits, as there may be no opportunity for post-

trial submissions." Individual Rule 5(8) (emphasis added).
          The Court's Individual Rule 5(C) lists "Additional Submissions in Non-Jury Cases." The

Rule provides that "[a]t the time the joint pretrial order is filed, each party shall submit to the

Court and serve on opposing counsel, the following: (i) [c]opies of affidavits constituting the

direct testimony of each trial witness ... ; (ii) [a]11 deposition excepts which will be offered as

substantive evidence ... ; (iii) [a]ll documentary exhibits." Individual Rule 5(C) (emphasis

added).

          On November 8, 2019, the parties filed a joint pretrial order. Dkt. 60. On November 13,

2019, the Court, sua sponte, set a new deadline of November 27, 2019 for the submission of

affidavits constituting the direct testimony of each trial witness. Dkt. 72. On November 26 and

27, 2019, the Court received via ECF: witness affidavits, from plaintiffs and defendants; exhibit

lists and electronic copies of exhibits, from defendants only; and proposed findings of fact and

conclusions oflaw, from defendants only. See Dkts. 63-66; No. 18 Civ. 7252, Dkts. 74-82.

          The Court accordingly orders plaintiff to comply fully with the Court's Individual Rules,

including by submitting, at minimum, all documentary exhibits and proposed findings of fact and

conclusions of law, by December 5, 2019 at noon. 1 The Court further directs all parties to

submit their documentary exhibits in tabbed, single-sided binders by December 5, 2019 at noon.

The final pretrial conference remains scheduled for December 6, 2019.

        SO ORDERED.

                                                                 fNVll A-~
                                                              Paul A. Engelmayer
                                                              United States District Judge

Dated: December 2, 2019
       New York, New York


1
  The Court has already had to warn counsel for plaintiffs in this case that their repeated failure
to adhere to deadlines may result in sanctions, including dismissal for failure to prosecute.
See, e.g., Dkt. 58.


                                                  2
